As Filed With the Securities and Exchange Commission on August 19, 2011 Registration No. 333-172602 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 AUXILIO, INC. (Exact name of Registrant as specified in its charter) Nevada 88-0350448 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 26300 La Alameda, Suite 100 Mission Viejo, California 92691 (Address of Principal Executive Offices) 2 2 2 2, AS AMENDED (Full title of the plans) Paul T. Anthony Chief Financial Officer Auxilio, Inc. 26300 La Alameda, Suite 100 Mission Viejo, California 92691 (Name and address of agent for service) (949) 614-0700 (Telephone number, including area code, of agent for service) Copies to: John F. Cannon, Esq. Stradling Yocca Carlson & Rauth, a Professional Corporation 660 Newport Center Drive, Suite 1600 Newport Beach, California 92660 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer þ Smaller reporting company o 2 EXPLANATORY NOTE This Registration Statement registered an aggregate of 7,809,897 shares of the Common Stock of Auxilio, Inc. (the “Company”).These shares were offered pursuant to Company’s 2001 Stock Option Plan, 2003 Stock Plan, 2004 Stock Option Plan and 2007 Stock Option Plan, as amended (the “Option Plans”).No shares have been issued under this Registration Statement. The 5,182,402 stock options outstanding under the Option Plans have been rolled into the Company’s 2011 Stock Incentive Plan, separately registered under a Form S-8 Registration Statement filed today with respect to the 2011 Stock Incentive Plan. For purposes of calculating a reduced registration fee thereunder, 5,970,000 shares under this Registration Statement were “transferred over” to the new Form S-8 Registration Statement. The Company hereby deregisters all of the shares of the Common Stock originally covered by this Registration Statement. II-1 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on FormS-8 and has duly caused this Post-Effective Amendment to Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Mission Viejo, State of California, on this 19th day of August, 2011. AUXILIO, INC. By:/s/ Joseph J. Flynn Joseph J. Flynn Chief Executive Officer By:/s/ Paul T. Anthony Paul T. Anthony Chief Financial Officer Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities and on the dates indicated: Signature Title Date * Joseph J. Flynn Chief Executive Officer and Director (Principal Executive Officer) August 19, 2011 * Paul T. Anthony Chief Financial Officer (Principal Financial and Accounting Officer) August 19, 2011 * Edward Case Director August 19, 2011 * Michael Joyce Director August 19, 2011 * John D. Pace Director August 19, 2011 * Max Poll Director August 19, 2011 * Mark St. Clare Director August 19, 2011 * Michael Vanderhoof Director August 19, 2011 */s/ Joseph J. Flynn Joseph J. Flynn Attorney-In-Fact
